DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 10, 11, 14, 16 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by Yan et al. (U.S. 2019/0026943 A1).
Regarding Claim 1, Yan  discloses a method (Yan, [0008] “A method”) comprising: 
obtaining surfel data comprising a plurality of surfels (Yan, [0008] “storing, in a memory, a first data structure having a plurality of surfels representing a 3D environment” Yan teaches obtaining in a memory, a surfel data having plurality of surfels representing a 3D environment), wherein: 
each surfel corresponds to a respective different location in an environment (Yan, [0008] “each surfel having a 3D position, an uncertainty of the 3D position, an intensity, an uncertainty of the intensity, and a surface normal, the 3D position of each surfel being in a first coordinate space” Yan teaches each surfel corresponds to a respective different location (a 3D position, an uncertainty of the 3D position) in environment); and 
each surfel has associated data that comprises an uncertainty measure, wherein the uncertainty measure characterizes a likelihood that a surface represented by the surfel is at the respective location in the environment (Yan, [0008] “each surfel having an intensity, an uncertainty of the intensity, and a surface normal, the 3D position of each surfel being in a first coordinate space” and [0027] “surfel map is a data structure having a plurality of surfels or points that are encoded with both photometric (intensity) uncertainties and geometric (depth) uncertainties in order to address inconsistency and measurement noise issues with the RGB-D camera 20” Yan teaches each surfel has associated data such as an uncertainty measure characterizes (uncertainties intensity and geometric (depth) and measurement noise issues) in the coordinate space; 
obtaining sensor data for one or more locations in the environment, the sensor data having been captured by one or more sensors of a first vehicle (Yan, [0009] “a camera configured to capture a plurality of images of a 3D environment, a first data structure having a plurality of surfels representing the 3D environment, each surfel having a 3D position, an uncertainty of the 3D position” and [0024] “mapping of the scene 30 and localization of the camera 20 within the scene 30, object scanning, autonomous robot navigation (e.g. vehicles, the three-dimensional localization and mapping system 10 may take…a sensor/processing system of a vehicle” obtaining sensor data for one or more positions (locations) in the 3D environment, the sensor data is captured by a sensor (camera) of a vehicle (1st vehicle); 
determining one or more particular surfels corresponding to respective locations of the obtained sensor data (Yan, [0009] “each surfel having a 3D position, an uncertainty of the 3D position, the 3D position of each surfel being in a first coordinate space”, receive a first image of the plurality of images of the 3D environment from the camera” Yan teaches one or more particular surfels corresponding to locations (a 3D position, an uncertainty of the  3D position in a coordination space) captured by camera; and 
combining the surfel data and the sensor data to generate a respective object prediction for each of the one or more locations of the obtained sensor data (Yan, [0008] “a first data structure having a plurality of surfels representing a 3D environment a plurality of surfels representing the 3D environment, each surfel having a 3D position, an uncertainty of the 3D position, estimating, with the processor, a first camera pose from which the camera captured the first image based on the first image and the first data structure; and updating, with the processor, at least one surfel in the plurality of surfels of the first data structure based on the first image and the first camera pose” and Figs. 1, 2, [0024] “mapping of the scene 30 and localization of the camera 20 within the scene 30, has many useful applications such as augmented reality, three-dimensional environment mapping or object scanning, autonomous robot navigation (e.g. vehicles” Yan teaches combining (updating) a surfel in the plurality of data structure (3D positions, uncertainty of 3D positions) based on the sensor data (the position, orientation, with the estimating camera pose) by mapping a scene (30) and localization of the camera (20) for object scanning or autonomous vehicle navigation).
 	Regarding Claim 4, Yan  discloses the method of claim 1, wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points (Yan, Fig. 1, 2, [0008] “a first data structure having a plurality of surfels representing a 3D environment a plurality of surfels representing the 3D environment, each surfel having a 3D position, an uncertainty of the 3D position, estimating, with the processor, a first camera pose from which the camera captured the first image based on the first image and the first data structure; and updating, with the processor, at least one surfel in the plurality of surfels of the first data structure based on the first image and the first camera pose” [0024] “mapping of the scene 30 and localization of the camera 20 within the scene 30, has many useful applications such as augmented reality, three-dimensional environment mapping or object scanning, autonomous robot navigation (e.g. vehicles” and [0055] “the current RGB-D image frame being captured more than a predetermined threshold amount of time since the most recent keyframe Kj was captured” Yan teaches the surfel in the plurality of surfel, of data structure is updated based on the image and the camera pose, wherein the image is received from the camera (20) of the vehicle navigation at respective previous time points.
Regarding Claim 8, Yan  discloses the method of claim 1, wherein each surfel in the surfel data comprises:  
coordinates in a three-dimensional coordinate system of the environment that characterize a position of the surfel in the environment (Yan, [0009] “each surfel having a 3D position, an uncertainty of the 3D position, an intensity, an uncertainty of the intensity, and a surface normal, the 3D position of each surfel being in a first coordinate space” Yan teaches each surfel inclues a 3D coordinate space of the environment with characterize a position of the surfel (a 3D position, an uncertainty of the 3D position) and 
a normal vector that characterizes an orientation of the surfel in the environment (Yan, [0034] “I.sup.i is the intensity of the corresponding RGB-D pixel, σ.sub.I.sup.i.sup.2 is the intensity uncertainty and is assigned a large constant (e.g., 256); and n is the normal of the point pi and is approximated with a cross product of two vectors, one from point p.sup.i to its neighboring pixel in the right and another from pi to its neighboring pixel below” Yan teaches two normal vectors that characterizes of the surfel (intensity and uncertainty of the intensity) with orientation pixel in the right and another pixel below.
Regarding Claim 10, Yan  discloses the method of claim 1, further comprising: processing the generated object predictions to generate a planned path for the first vehicle (Yan, Fig. 1, 2, [0008] “a first data structure having a plurality of surfels representing a 3D environment a plurality of surfels representing the 3D environment, each surfel having a 3D position, an uncertainty of the 3D position, estimating, with the processor, a first camera pose from which the camera captured the first image based on the first image and the first data structure; and updating, with the processor, at least one surfel in the plurality of surfels of the first data structure based on the first image and the first camera pose”  and [0024] “mapping of the scene 30 and localization of the camera 20 within the scene 30, has many useful applications such as augmented reality, three-dimensional environment mapping or object scanning, autonomous robot navigation (e.g. vehicles” Yan teaches mapping of the scene (30) and localization of the camera (20) within the scene (30) can be used for object scanning or autonomous vehicle navigation (a path for the vehicle).
Regarding Claim 11, Yan  discloses a system (Yan, [0020] “mapping system 10” comprising one or more computers (Yan, [0024] “a tablet computer”) and one or more storage devices storing instructions that are operable, when executed by the one or more computers (Yan, [0026] “general purpose processor executing programmed instructions stored in non-transitory computer readable storage media”, to cause the one or more computers to perform operations comprising: 
obtaining surfel data comprising a plurality of surfels, wherein: 
each surfel corresponds to a respective different location in an environment; and 
each surfel has associated data that comprises an uncertainty measure, wherein the uncertainty measure characterizes a likelihood that a surface represented by the surfel is at the respective location in the environment; 
obtaining sensor data for one or more locations in the environment, the sensor data having been captured by one or more sensors of a first vehicle; 
determining one or more particular surfels corresponding to respective locations of the obtained sensor data; and 
combining the surfel data and the sensor data to generate a respective object prediction for each of the one or more locations of the obtained sensor data.  
Claim 11 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 14, Yan  discloses the system of claim 11, wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points. 
Claim 14 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 16, Yan  discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers (Yan, [0026] “general purpose processor executing programmed instructions stored in non-transitory computer readable storage media”, cause the plurality of computers to perform operations comprising: 
obtaining surfel data comprising a plurality of surfels, wherein: 
each surfel corresponds to a respective different location in an environment; and 
each surfel has associated data that comprises an uncertainty measure, wherein the uncertainty measure characterizes a likelihood that a surface represented by the surfel is at the respective location in the environment; 
obtaining sensor data for one or more locations in the environment, the sensor data having been captured by one or more sensors of a first vehicle; 
determining one or more particular surfels corresponding to respective locations of the obtained sensor data; and 
combining the surfel data and the sensor data to generate a respective object prediction for each of the one or more locations of the obtained sensor data.  
Claim 16 is substantially similar to claim 1 is rejected based on similar analyses
Regarding Claim 19, Yan  discloses the non-transitory computer storage media of claim 16, wherein the surfel data has been generated from data captured by one or more second vehicles navigating in the environment at respective previous time points.  
Claim 19 is substantially similar to claim 4 is rejected based on similar analyses
Claims 2, 3, 9, 12, 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. 2019/0026943 A1) in view of Pfister et al. (U.S. 6,498,607 B1).
Regarding Claim 2, the method of claim 1, Yan does not explicitly teach wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a low likelihood that an object is at the particular location and that the sensor data indicates a high likelihood that an object is at the particular location; and 
in response, determining that there is a temporary object at the particular location.  
However, Pfister teaches for a particular location in the environment: 
determining that the surfel data indicates a low likelihood that an object is at the particular location and that the sensor data indicates a high likelihood that an object is at the particular location (Pfister, Col. 5 L 36-44 “in FIG. 2a, surfels 100 (solid) can be located somewhere in cells 200 defined by eight nodes 201 (open) that are integer grid positions. The grid positions correspond in size and location to pixels 202 of an image plane 203, the grid that defines the bounds on the locations of the zero-dimensional surfels is defined at the resolution of an image plane” and Col. 11, L 46-53 “After, or while surfels are generated, a filter can be applied to generate different levels of detail. Filtering and downsampling can generate lower (coarser) resolution surfel objects, upsampling and filtering can generate higher (finer) resolution surfel objects, the values attributed to the four adjacent surfels 100 shown in FIG. 2a can be averaged into a surfel of a lower level of detail object” Pfister teaches determining a surfel is located at a low level location in an object when surfels is defined at the lower (coarser) resolution surfel objects and a surfel is located at a high level location at the higher (finer) resolution surfel objects; and  in response, determining that there is a temporary object at the particular location (Pfister, Col. 11, L 53-56 “Other filtering or sampling techniques can be applied to different combinations of surfels to provide the various levels of detail, e.g., 16, 4, 1, ¼, ½, ½56“ Pfister teaches determining there is a temporary surfel object is applied for different combinations of surfels to provide various level of details, e.g. 16, 4, 1…
Yan and Pfister are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Yan to combine with the level of surfels in an object (as taught by Pfister) in order to determine the low or high level of surfels in an object because Pfister can provide determining the low level of surfels at lower (coarser) resolution surfel objects and the high level of surfels at higher (finer) resolution surfel objects (Pfister, Col. 5 L 36-44, Col. 11, L 46-53). Doing so, it may provide the possibility to store surfels with offsets, and to use a pre-computed view-transformed offset to efficiently render the surfel objects (Pfister, Col. 5, L 50-53).
Regarding Claim 3, the method of claim 1, Yan does not explicitly teach wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a high likelihood that an object is at the particular location and that the sensor data indicates a low likelihood that an object is at the particular location; and 
in response, determining one of: 
that there is an occluded object at the particular location, 
that there is a reflective object at the particular location, or 
that there is a transparent object at the particular location.  
However, Pfister, teaches for a particular location in the environment: 
determining that the surfel data indicates a high likelihood that an object is at the particular location and that the sensor data indicates a low likelihood that an object is at the particular location (Pfister, Col. 5 L 36-44 “in FIG. 2a, surfels 100 (solid) can be located somewhere in cells 200 defined by eight nodes 201 (open) that are integer grid positions. The grid positions correspond in size and location to pixels 202 of an image plane 203, the grid that defines the bounds on the locations of the zero-dimensional surfels is defined at the resolution of an image plane” and Col. 11, L 46-53 “After, or while surfels are generated, a filter can be applied to generate different levels of detail. Filtering and downsampling can generate lower (coarser) resolution surfel objects, upsampling and filtering can generate higher (finer) resolution surfel objects, the values attributed to the four adjacent surfels 100 shown in FIG. 2a can be averaged into a surfel of a lower level of detail object” Pfister teaches determining a surfel is located at a low level location in an object when surfels is defined at the lower (coarser) resolution surfel objects and a surfel is located at a high level location at the higher (finer) resolution surfel objects; and 
in response, determining one of: 
that there is an occluded object at the particular location (Pfister, Col. 3, L 41-44 “The object attributes assigned to each surface element can include opacity of the portion of the object in the corresponding cell” and Col. 17, L 27-34 “FIG. 23 shows a rendering pipeline 2300 for surfel objects. The pipeline 2300 has five stages 2301-2305 operating in corresponding coordinate spaces. While rendering, each surfel S can be defined as a 13-tuple vector including: α is the opacity of the surfel, see FIG. 4” Fig. 23 shows an occluded object (hidden object, stage 2304) includes opacity of the portion of the object.
that there is a reflective object at the particular location (Pfister, Col. 12, L 23-33 “in FIG. 15., We describe the position of a rigid surfel object, at some time t, as a vector x(t): (x,y,z). The orientation of the object is defined by a tuple of four variables called a "quaternion." This tuple reflects a rotation matrix R(t), a 3x3 matrix, which rotates the object about the three axes of its own local coordinate system” Pfister teaches rotates the object about the three axes of its own local coordinate system by a tuple reflects a rotation matrix R(t), a 3x3 matrix at the particular location.
Yan and Pfister are combinable see rationale in claim 2.
Regarding Claim 9, Yan  discloses the method of claim 1, Yan does not explicitly teach wherein the surfel data comprises data characterizing a voxel gird, wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid.
However, Pfister teaches wherein the surfel data comprises data characterizing a voxel gird, wherein each surfel in the surfel data corresponds to a different voxel in the voxel grid (Pfister, Col. 3,  L 49-51 “FIG. 1 shows a surface element (surfel) that can be generated by synthesis and extraction from voxel” and Col. 5,  L 36-38 “As shown in FIG. 2a, surfels 100 (solid) can be located somewhere in cells 200 defined by eight nodes 201 (open) that are integer grid positions” Pfister teach each surface element (surfel) is generated from different voxels at a surface of volume data set representing an object, in the voxel grid (Fig. 2a).
Yan and Pfister are combinable see rational in claim 2.
Regarding Claim 12, Yan  discloses the system of claim 11, wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a low likelihood that an object is at the particular location and that the sensor data indicates a high likelihood that an object is at the particular location; and 
in response, determining that there is a temporary object at the particular location.  
Claim 12 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 13, Yan  discloses the system of claim 11, wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a high likelihood that an object is at the particular location and that the sensor data indicates a low likelihood that an object is at the particular location; and 
in response, determining one of: 
that there is an occluded object at the particular location, 
that there is a reflective object at the particular location, or 
that there is a transparent object at the particular location.  
Claim 13 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 17, Yan  discloses the non-transitory computer storage media of claim 16, wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a low likelihood that an object is at the particular location and that the sensor data indicates a high likelihood that an object is at the particular location; and 
in response, determining that there is a temporary object at the particular location.  
Claim 17 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 18, Yan  discloses the non-transitory computer storage media of claim 16, wherein generating a respective object prediction for each of the one or more locations of the obtained sensor data comprises, for a particular location in the environment: 
determining that the surfel data indicates a high likelihood that an object is at the particular location and that the sensor data indicates a low likelihood that an object is at the particular location; and 
in response, determining one of: 
that there is an occluded object at the particular location, 
that there is a reflective object at the particular location, or 
that there is a transparent object at the particular location.  
Claim 18 is substantially similar to claim 3 is rejected based on similar analyses.
Claims 5-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (U.S. 2019/0026943 A1) in view of Mccormac et al. (U.S. 2019/0147220 A1).
Regarding Claim 5, the method of claim 1, Yan does not explicitly teach wherein the associated data of each surfel further comprises a respective class prediction for each of one or more classes of semantic information for a surface represented by the surfel.  
However, Mccormac teaches wherein the associated data of each surfel further comprises a respective class prediction for each of one or more classes of semantic information for a surface represented by the surfel (Mccormac,[0048] “The 3D representation is semantically labelled in that a given surfel within the representation has associated label data (e.g. a string or key) that identifies an object associated with the element, i.e. the object is detected. Labels may be assigned probabilistically” and [0050] “class or object label probabilities associated with surfels are constantly being updated based on new frames of data” Mccormac teaches a 3D representation is semantically object labelled (class of semantic information) wherein a given surfel within the representation has associated label data, and labels may be assigned probabilistically.
Yan and Mccormac are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Yan to combine with classes of semantic information by the surfel (as taught by Mccormac) in order to provide one or more classes of semantic information for a surface represented by the surfel because Mccormac can provide a 3D representation is semantically object labelled (class of semantic information) wherein a given surfel within the representation has associated label data, and labels may be assigned probabilistically (Mccormac, [0048]). Doing so, it may provide a semantically-labelled three-dimensional surface element representation of objects present in the video data (Mccormac, [0012]).
Regarding Claim 6, the method of claim 5, Yan does not explicitly teach wherein the object prediction for each location of the obtained sensor data comprises a respective updated class prediction for each of the one or more classes of semantic information.  
However, Mccormac teaches wherein the object prediction for each location of the obtained sensor data comprises a respective updated class prediction for each of the one or more classes of semantic information (Mccormac, [0048] “The 3D representation is semantically labelled in that a given surfel within the representation has associated label data (e.g. a string or key) that identifies an object associated with the element, i.e. the object is detected. Labels may be assigned probabilistically, enabling beliefs to be updated in a Bayesian manner during navigation” and [0050] “class or object label probabilities associated with surfels are constantly being updated based on new frames of data” Mccormac teaches a 3D representation is semantically object labelled (class of semantic information) wherein a given surfel within the representation has associated label data, and labels may be updated during navigation.
Yan and Mccormac are combinable see rationale in claim 5.
Regarding Claim 7, Yan  discloses the method of claim 1, wherein combining the surfel data and the sensor data to generate an object prediction for a particular location comprises: determining the associated data of a surfel corresponding to the particular location to be a prior distribution of the object prediction (Yan, [0008] “estimating, a first camera pose from which the camera captured the first image based on the first image and the first data structure; and updating, with the processor, at least one surfel in the plurality of surfels of the first data structure based on the first image and the first camera pose” Yan teaches the surfel in the plurality of surfels of data structure is updated based on the image and the camera pose); and  
However, Yan does not explicitly teach performing a Bayesian update to the prior distribution using the sensor data corresponding to the particular location.  
Mccormac teaches performing a Bayesian update to the prior distribution using the sensor data corresponding to the particular location (Mccormac, [0092] “FIG. 5, “Bayesian update engine 585 may be configured to update all the surfels in a visible set from the surfel representation 530 with a corresponding probability distribution by means of a recursive Bayesian update” Mccormac teaches perform a recursive Bayesian update all the surfels (prior) with a corresponding probability distribution.
Yan and Mccormac are combinable see rationale in claim 5.
Regarding Claim 15, Yan  discloses the system of claim 11, wherein the associated data of each surfel further comprises a respective class prediction for each of one or more classes of semantic information for a surface represented by the surfel.  
Claim 15 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 20, Yan  discloses the non-transitory computer storage media of claim 16, wherein the associated data of each surfel further comprises a respective class prediction for each of one or more classes of semantic information for a surface represented by the surfel.
Claim 20 is substantially similar to claim 5 is rejected based on similar analyses.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Kobilarov et al. (U.S. 11,126,180 B1) and Manivasagam et al. (U.S. 2020/0301799 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611